Exhibit 10.7

 

 

SEVENTH AMENDMENT

to the

COMPOSITE LEASE AGREEMENT

By and Between

MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY

and

FEDERAL EXPRESS CORPORATION

Effective as of April 1, 2016

 

 



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO THE COMPOSITE LEASE AGREEMENT

This SEVENTH Amendment is made and entered into as of the 1st day of June 2016,
by and between MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY (herein referred to as
“Authority”), a body politic and corporate, organized and existing under the
laws of the State of Tennessee, and FEDERAL EXPRESS CORPORATION (herein referred
to as “Tenant”), a corporation duly organized and existing under the laws of the
State of Delaware.

W I T N E S S E T H:

WHEREAS Authority and Tenant executed an instrument entitled “Composite Lease
Agreement” with an effective date of January 1, 2007 (that instrument, as
previously amended by First Amendment to the Composite Lease Agreement intended
to be effective as of September 1, 2008; by Second Amendment to the Composite
Lease Agreement intended to be effective as of June 1, 2009; by Third Amendment
to the Composite Lease Agreement intended to be effective as of July 1, 2009; by
Fourth Amendment to the Composite Lease Agreement intended to be effective as of
December 15, 2011; by Fifth Amendment to the Composite Lease Agreement intended
to be effective as of January 1, 2013; by Sixth Amendment to the Composite Lease
Agreement intended to be effective as of July 1, 2014; collectively referred to
herein as the “Composite Lease Agreement”);

WHEREAS Authority and Tenant intended the Composite Lease Agreement to represent
each of 23 separate lease agreements between the parties (later increased to 26)
and showed the differences among the 23 (later 26 leases) by attaching to the
Composite Lease Agreement as Exhibit A, a schedule that identified each parcel
of real property Authority leased to Tenant, the portion of the Term (as defined
in the Composite Lease Agreement) during which the lease of each parcel will be
in effect, and the rent that Tenant pays to Authority for each parcel; and

WHEREAS the parties entered into a Special Facility Ground Lease Agreement dated
July 1, 1993, and as amended by First Amendment dated September 1, 2008, and a
Special Facility Lease Agreement dated July 1, 1993, in conjunction with the
issuance of Special Facilities Revenue Bonds, Series 1993 (“Series 1993 Bonds”),
to finance the construction, installation, renovation, and remodeling of the
building known as the Corporate Hangar and the buildings known as Hangars 11 and
12; and

 

2



--------------------------------------------------------------------------------

WHEREAS the Series 1993 Bonds will be paid in full and retired on or before the
effective date of this SEVENTH Amendment, and the Special Facility Ground Lease
Agreement and the Special Facility Lease Agreement will terminate upon
retirement of the Series 1993 Bonds; and

WHEREAS the parties wish to amend the Composite Lease Agreement to add a parcel
of land to be used for but not limited to parking effective as of April 1, 2016.

NOW, THEREFORE, for and in consideration of the promises, covenants and
agreements hereinafter contained to be kept and performed by the parties hereto
and upon the provisions and conditions hereinafter set forth, Authority and
Tenant do hereby covenant and agree as follows:

SECTION 1. Definitions. Except as otherwise provided herein, and unless the
context shall clearly require otherwise, all words and terms used in this
SEVENTH Amendment that are defined in the Composite Lease Agreement, the Special
Facility Ground Lease Agreement and the Special Facility Lease Agreement shall
have the respective meanings given to them in each agreement for all purposes of
this SEVENTH Amendment.

SECTION 2. Modification of Composite Lease and Applicable Rent. The parties
amend the Composite Lease Agreement to reflect the addition of Parcel 29, as
described in the attached description, and all improvements constructed on
Parcel 29 prior to the effective date of this Amendment which is approximately
29,174 square feet, the parties incorporate the attached descriptions of
Parcel 29, to be part of Exhibit “A” to the Composite Lease Agreement and the
parties substitute the table attached to this Amendment for the table included
as part of Exhibit “A” to the Composite Lease Agreement. The substitution of
that table will accomplish the following:

(a) Effective as of April 1, 2016 the annual rent will be increased by an amount
equal to the product achieved by multiplying the combined area of the improved
land (i.e., 29,174 square feet) by $ 0.2077 per square foot of additional area
footprint.

(b) The rent, as adjusted in accordance with the foregoing, will continue to be
subject to adjustment in accordance with the terms of Section 2.03(a)(i) of the
Composite Lease Agreement

SECTION 3. Remainder of Composite Lease in Effect. All other terms, provisions,
conditions, covenants and agreements of the Composite Lease shall continue in
full force and effect.

SECTION 4. Effective Dates of this SEVENTH Amendment. This SEVENTH Amendment
shall become effective as of April 1, 2016.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this SEVENTH Amendment to the Composite Lease
Agreement.

 

MEMPHIS-SHELBY COUNTY     FEDERAL EXPRESS CORPORATION AIRPORT AUTHORITY      

/s/ Scott A. Brockman

      By:   Scott A Brockman     By:  

/s/ Wiley Johnson, Jr.

Scott A. Brockman, A.A.E.       President and CEO     Title:  

Managing Director, Real Estate and Airport Development

    Date:  

 

 

Approved as to Content By:  

/s/ Forrest B. Artz

  Forrest B. Artz, Vice President of Finance and Administration & CFO Approved
as to Form and Legality: By:  

/s/ Brian Kuhn

  Brian Kuhn, General Counsel

 

4



--------------------------------------------------------------------------------

[DIAGRAM]



--------------------------------------------------------------------------------

Description of Lease Parcel

Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1, said ground lease area being located south of Democrat Road and west of the
former T.A.N.G. property and more particularly described by metes and bounds as
follows:

BEGINNING at the northwest corner of the former T.A.N.G. Supplemental Agreement
No. 5, said northwest corner being located in the south right-of-way line of
Democrat Road (100’ right-of-way, 60’ from centerline) and being located South
89 degrees 11 minutes 03 seconds East, a distance of 1362.75 feet along the
south right-of-way line of Democrat Road from a right-of-way corner in which the
rightof-way of Democrat Road changes from a 200 foot right-of-way to a 100 foot
right-of-way, said right of way corner being N00°40’37”E, 39.20’ from a found
right-of-way concrete marker; thence departing from said south right-of-way line
of Democrat Road and with a portion of the west line of said former T.A.N.G.
Supplemental Agreement No. 5, South 02 degrees 17 minutes 08 seconds West a
distance of 322.96 feet to the most northerly northeast corner of Lease Parcel
4; thence with a portion of the north line of said Parcel 4, South 66 degrees 23
minutes 23 seconds West a distance of 89.62 feet to a point; thence departing
from said north line, North 00 degrees 50 minutes 00 seconds East a distance
359.92 feet to a point on said south right-of-way line of Democrat Road; thence
with a portion of said south right-of-way line, South 89 degrees 11 minutes 03
seconds East a distance of 89.77 feet to the TRUE POINT OF BEGINNING and
containing 29,174 square feet or 0.67 acres, more or less.



--------------------------------------------------------------------------------

APPROVED:

            MSCAA

            FEDEX

 

    A   B  

C

  D   F     G     H     P     Q     R     S     T     U    

V

  W     X     Y     Z     AA     AB    

AC

 

AD

 

AE

 

AF

 

AG

1  

EXHIBIT A to the Composite Lease Agreement as amended by the Sixth Amendment
dated July 1, 2014

2                                     2011     2012    

2013

    2014    

2015-17

 

2018

    3       FEDEX                       EFFECTIVE                              
              4   PARCEL   LEASE           EFFECTIVE     SQUARE     DATE    
EFFECTIVE
DECEMBER
2011     EFFECTIVE SEPTEMBER 2012    

EFFECTIVE July 1, 2013

          EFFECTIVE July 1, 2014    

Effective April 1, 2015-
December 31, 2017

 

EFFECTIVE
July 1, 2018

    5   NUMBER   NUMBER  

SUPPLEMENTAL

  USE
OR LOCATION   DATE     FEET     RATE     RATES     MONTHLY     ANNUAL     RATES
    MONTHLY     ANNUAL    

ESCALATION
(3)

  RATES     MONTHLY     ANNUAL     RATES     MONTHLY     ANNUAL    

RATES

 

MONTHLY

 

ANNUAL

 

ESCALATION
(3)

    6   1   07-0958  

N/A

  TAXIWAY N     2/1/2009        100,035      $ 0.1906      $ 0.1906      $
1,588.89      $ 19,066.67      $ 0.1906      $ 1,588.89      $ 19,066.67     
CPI OR 13%   $ 0.2077      $ 1,731.41      $ 20,776.95      $ 0.2077      $
1,731.41      $ 20,776.95            CPI OR 13%   7                            
                      8   2   07-0959  

SUPPLEMENTAL 26

  AMR
FACILITIES/
LANDLOCKED
PARCELS     1/1/2007        1,082,446        Varies (1)        Varies (1)      $
28,533.41      $ 342,400.87        Varies (1)      $ 28,533.41      $ 342,400.87
     CPI OR 13%     Varies (1)      $ 31,092.85      $ 373,114.23       
Varies (1)      $ 31,092.85      $ 373,114.23            CPI OR 13%   9      
N/A 5th Amendment to Composite Lease   UNIMPROVED
GROUND     11/1/2013  (9)      44,344      $ 0.2077        N/A        N/A       
N/A        N/A        N/A        N/A      CPI OR 13%     0.2077  (9)      N/A   
    N/A      $ 0.2077      $ 767.52        $9,210.25            CPI OR 13%   10
                                                  11   3   07-0960  

SUPPLEMENTALS

  WEST RAMP                                           12       18, 19, 20, 21,
22 & 23   UNIMPROVED
GROUND     1/1/2007        3,111,647      $ 0.1525      $ 0.1906      $
49,423.33      $ 593,079.92      $ 0.1906      $ 49,423.33      $ 593,079.92   
  CPI OR 13%   $ 0.2077      $ 53,856.60      $ 646,279.19      $ 0.2077      $
53,856.60      $ 646,279.19            CPI OR 13%   13       22, 24 & 25  
UNIMPROVED
GROUND     1/1/2007        914,283      $ 0.1525      $ 0.1906      $ 14,521.86
     $ 174,262.34      $ 0.1906      $ 14,521.86      $ 174,262.34      CPI OR
13%   $ 0.2077      $ 15,824.47      $ 189,893.67      $ 0.2077      $ 15,824.47
     $ 189,893.67            CPI OR 13%   14       N/A 5th Amendment to
Composite Lease   UNIMPROVED
GROUND     11/1/2013  (9)      2,744      $ 0.2077        N/A        N/A       
N/A        N/A        N/A        N/A      CPI OR 13%     N/A        N/A       
N/A      $ 0.2077      $ 47.49      $ 569.92            CPI OR 13%   15        
                                          16   4   07-0961  

N/A

  TAXIWAY C     2/1/2009        731,098      $ 0.2400      $ 0.2400      $
14,621.96      $ 175,463.52      $ 0.2400      $ 14,621.96      $ 175,463.52   
  CPI OR 13%   $ 0.2615      $ 15,933.55      $ 191,202.60      $ 0.2615      $
15,933.55      $ 191,202.60            CPI OR 13%   17                          
                        18   5   07-0962  

SUPPLEMENTAL 13

  UNIMPROVED
APRON/
GRACELAND
RAMP     1/1/2007        515,496      $ 0.1525      $ 0.1906      $ 8,187.79   
  $ 98,253.48      $ 0.1906      $ 8,187.79      $ 98,253.48      CPI OR 13%   $
0.2077      $ 8,922.24      $ 107,066.88      $ 0.2077      $ 8,922.24      $
107,066.88            CPI OR 13%   19       SUPPLEMENTAL 17   UNIMPROVED
APRON/
SIERRA RAMP     1/1/2007        $ 0.1525                  CPI OR 13%            
        CPI OR 13%   20                                                   21   6
  07-0963  

AGREEMENT #92-0833

  IRS/AOD     1/1/2007        2,248,286        N/A (6)        N/A (6)      $
125,000.00      $ 1,500,000.00        N/A (6)      $ 125,000.00      $
1,500,000.00      15% (7)     N/A (6)      $ 143,750.00      $ 1,725,000.00     
  N/A (6)      $ 143,750.00      $ 1,725,000.00            CPI OR 13%   22      
                                            23   7   07-0964  

SOUTHWIDE #90-0242

  GRAEBER
ASSIGNMENT     1/1/2007        427,030        N/A (6)        N/A (6)      $
2,506.15      $ 30,073.80        N/A (6)      $ 2,506.15      $ 30,073.80     
CPI OR 13%     N/A (6)      $ 2,730.95      $ 32,771.42        N/A (6)      $
2,730.95      $ 32,771.42            CPI OR 13%   24                            
                      25   8   07-0965  

SOUTHWIDE ASGMT. #80-0223

  EQUITABLE
LIFE     1/1/2007        451,370        N/A (6)        N/A (6)      $ 2,340.16
     $ 28,081.92        N/A (6)      $ 2,340.16      $ 28,081.92      CPI OR 13%
    N/A (6)      $ 2,550.07      $ 30,600.87        N/A (6)      $ 2,550.07     
$ 30,600.87            CPI OR 13%   26                                          
        27   9   07-0966   SUPPLEMENTAL 15 (INTERNATIONAL PARK)   FEDEX
PARKING -
TCHULAHOMA     1/1/2007        833,458      $ 0.2673      $ 0.2673      $
18,565.28      $ 222,783.32      $ 0.2673      $ 18,565.28      $ 222,783.32   
  CPI OR 13%   $ 0.2913      $ 20,230.58      $ 242,766.99      $ 0.2913      $
20,230.58      $ 242,766.99            CPI OR 13%  



--------------------------------------------------------------------------------

28                                                   29   10     07-0967     
SUPPLEMENTAL 16 (INTERNATIONAL PARK)   FEDEX CONSTRUCTION STORAGE AREA    
1/1/2007  (2)      140,617      $ 0.2673      $ 0.2673      $ 3,132.24      $
37,586.92      $ 0.2673      $ 3,132.24      $ 37,586.92        CPI OR 13%     
$ 0.2913      $ 3,413.21      $ 40,958.47      $ 0.2913      $ 3,413.21      $
40,958.47              CPI OR 13 %    30                                        
          31   11     07-0968      SUPPLEMENTAL 13   UNIMPROVED GROUND/GSE
STORAGE     1/1/2007        187,217      $ 0.1525      $ 0.1906      $ 2,973.63
     $ 35,683.56      $ 0.1906      $ 2,973.63      $ 35,683.56        CPI OR
13%      $ 0.2077      $ 3,240.36      $ 38,884.38      $ 0.2077      $ 3,240.36
     $ 38,884.38              CPI OR 13 %    32                                
                  33   12     07-0969      SUPPLEMENTAL 27   A-380 GSE STORAGE  
  12/01/07        187,618      $ 0.1525      $ 0.1525      $ 2,384.31      $
28,611.75      $ 0.1525      $ 2,384.31      $ 28,611.75        CPI OR 13%     
$ 0.1662      $ 2,598.18      $ 31,178.22      $ 0.1662      $ 2,598.18      $
31,178.22              CPI OR 13 %    34                                        
          35   13     07-0970      SUPPLEMENTAL 23   A-380 RAMP     1/1/2007   
    1,897,879      $ 0.1220      $ 0.1220      $ 19,295.10      $ 231,541.24   
  $ 0.1220      $ 19,295.10      $ 231,541.24        CPI OR 13%      $ 0.1329   
  $ 21,025.87      $ 252,310.49      $ 0.1329      $ 21,025.87      $ 252,310.49
             CPI OR 13 %    36       SUPPLEMENTAL 25   A-380 GSE RAMP    
1/1/2007        319,113      $ 0.1525      $ 0.1906      $ 5,068.58      $
60,822.94      $ 0.1906      $ 5,068.58      $ 60,822.94        CPI OR 13%     
$ 0.2077      $ 5,523.23      $ 66,278.76      $ 0.2077      $ 5,523.23      $
66,278.76              CPI OR 13 %    37                                        
          38   14     07-0971      SUPPLEMENTAL 14   UNIMPROVED APRON/DE-ICING
EQUIPMENT STORAGE     1/1/2007        428,616      $ 0.1525      $ 0.1906      $
6,807.85      $ 81,694.21      $ 0.1906      $ 6,807.85      $ 81,694.21       
CPI OR 13%      $ 0.2077      $ 7,418.52      $ 89,022.18      $ 0.2077      $
7,418.52      $ 89,022.18              CPI OR 13 %    39                        
                          40   15     07-0972      N/A   SPRANKLE ROAD    
1/1/2007        200,695      $ 0.0000      $ 0.0000      $ 0.00      $ 0.00     
$ 0.0000      $ 0.0000      $ 0.0000        N/A      $ 0.0000      $ 0.0000     
$ 0.0000      $ 0.0000      $ 0.0000      $ 0.0000              N/A      41   16
    07-0973      N/A   REPUBLIC ROAD     1/1/2007        113,179      $ 0.0000
     $ 0.0000      $ 0.00      $ 0.00      $ 0.0000      $ 0.0000      $ 0.0000
       N/A      $ 0.0000      $ 0.0000      $ 0.0000      $ 0.0000      $ 0.0000
     $ 0.0000              N/A      42                                          
        43   17     07-0974      SUPPLEMENTALS                                  
          44       1 Parcel 1, 2, 3, 4, 6 & 9 (UNIMP GROUND)       1/1/2007     
  1,662,877      $ 0.1525      $ 0.1906      $ 26,412.03      $ 316,944.36     
$ 0.1906      $ 26,412.03      $ 316,944.36        CPI OR 13%      $ 0.2077     
$ 28,781.19      $ 345,374.26      $ 0.2077      $ 28,781.19      $ 345,374.26
             CPI OR 13 %    45       1 Parcel 1, 2, 7, 9 (IMP APRON)      
1/1/2007        1,908,290      $ 0.1906      $ 0.2383      $ 37,895.46      $
454,745.51      $ 0.2383      $ 37,895.46      $ 454,745.51        CPI OR 13%   
  $ 0.2597      $ 41,294.68      $ 495,536.18      $ 0.2597      $ 41,294.68   
  $ 495,536.18              CPI OR 13 %    46       Parcel 5 (INTERNATIONAL
PARK)       1/1/2007        24,000      $ 0.2673      $ 0.3341      $ 668.25   
  $ 8,019.00      $ 0.3341      $ 668.25      $ 8,019.00        CPI OR 13%     
$ 0.3641      $ 728.14      $ 8,737.65      $ 0.3641      $ 728.14      $
8,737.65              CPI OR 13 %    47       1 Parcel 8 (INTERNATIONAL PARK)  
FUEL TANKS     1/1/2007        247,254      $ 0.2673      $ 0.3341      $
6,884.48      $ 82,613.74      $ 0.3341      $ 6,884.48      $ 82,613.74       
CPI OR 13%      $ 0.3641      $ 7,501.45      $ 90,017.46      $ 0.3641      $
7,501.45      $ 90,017.46              CPI OR 13 %    48       1 & 8 Parcel 12
(INETRNATIONAL PARK)   ARTC TRAINING BUILDING     1/1/2007        117,915      $
0.2673      $ 0.3341      $ 3,283.20      $ 39,398.35      $ 0.3341      $
3,283.20      $ 39,398.35        CPI OR 13%      $ 0.3641      $ 3,577.43      $
42,929.17      $ 0.3641      $ 3,577.43      $ 42,929.17              CPI OR 13
%    49       1 & 8 Parcel 11 (INTERNATIONAL PARK)   GAS STATION     1/1/2007   
    45,359      $ 0.2673      $ 0.3341      $ 1,262.96      $ 15,155.58      $
0.3341      $ 1,262.96      $ 15,155.58        CPI OR 13%      $ 0.3641      $
1,376.15      $ 16,513.80      $ 0.3641      $ 1,376.15      $ 16,513.80       
      CPI OR 13 %    50       8 Parcel 9 (INTERNATIONAL PARK)   SOUTH RAMP,
COURTYARD, SOUTHGATES     1/1/2007        1,586,172      $ 0.2673      $ 0.3341
     $ 44,164.98      $ 529,979.72      $ 0.3341      $ 44,164.98      $
529,979.72        CPI OR 13%      $ 0.3641      $ 48,122.97      $ 577,475.69   
  $ 0.3641      $ 48,122.97      $ 577,475.69              CPI OR 13 %    51    
  Parcel 10 (INTERNATIONAL PARK)   SOUTHEASTERN RAMP, NORTH SECONDARY,    
1/1/2007        70,200      $ 0.2673      $ 0.3341      $ 1,954.63      $
23,455.58      $ 0.3341      $ 1,954.63      $ 23,455.58        CPI OR 13%     
$ 0.3641      $ 2,129.80      $ 25,557.63      $ 0.3641      $ 2,129.80      $
25,557.63              CPI OR 13 %    52       Parcel 17 (INTERNATIONAL PARK)  
NORTH INPUT, PRIMARY SORT,     1/1/2007        4,333,659      $ 0.2673      $
0.3341      $ 120,665.32      $ 1,447,983.81      $ 0.3341      $ 120,665.32   
  $ 1,447,983.81        CPI OR 13%      $ 0.3641      $ 131,479.16      $
1,577,749.90      $ 0.3641      $ 131,479.16      $ 1,577,749.90             
CPI OR 13 %    53         SMALL PACKAGE SORT SYSTEM,                            
              54         INTERNATIONAL INPUT, HEAVY WEIGHT, EAST RAMP          
                                55         TAB-LINE MAINTENANCE     1/1/2007   
    556,334      $ 0.2673      $ 0.3341      $ 15,490.42      $ 185,885.10     
$ 0.3341      $ 15,490.42      $ 185,885.10        CPI OR 13%      $ 0.3641     
$ 16,878.65      $ 202,543.84      $ 0.3041      $ 14,099.88      $ 169,198.54
             CPI OR 13 %    56       10 Parcel 27A (IMP APRON)   PARCEL 27A    
1/1/2007        487,512      $ 0.1906      $ 0.2383      $ 9,681.18      $
116,174.11      $ 0.2383      $ 9,681.18      $ 116,174.11        CPI OR 13%   
  $ 0.2597      $ 10,549.58      $ 126,594.93      $ 0.2597      $ 10,549.58   
  $ 126,594.93              CPI OR 13 %    57       11 Parcel A & B West (UNIMP
GROUND)   NORTH RAMP     1/1/2007        527,676      $ 0.1525      $ 0.1906   
  $ 8,381.25      $ 100,575.05      $ 0.1906      $ 8,381.25      $ 100,575.05
       CPI OR 13%      $ 0.2077      $ 9,133.05      $ 109,596.63      $ 0.2077
     $ 9,133.05      $ 109,596.63              CPI OR 13 %   



--------------------------------------------------------------------------------

58        5 Parcel 16 (INTERNATIONAL PARK)       1/1/2007        796,312      $
0.2673        $0.3341        $22,172.31      $ 266,067.75      $ 0.3341      $
22,172.31      $ 266,067.75        CPI OR 13 %    $ 0.3641      $ 24,159.36     
$ 289,912.33      $ 0.3641      $ 24,159.36      $ 289,912.33             
CPI OR 13 %    59        23   GRAEBER ASSIGNMENT/TRUCKING OPERATION     1/1/2007
       261,460      $ 0.1029        $0.1286        $2,802.53      $ 33,630.32   
  $ 0.1286      $ 2,802.53      $ 33,630.32        CPI OR 13 %    $ 0.1401     
$ 3,053.32      $ 36,639.83      $ 0.1401      $ 3,053.32      $ 36,639.83     
        CPI OR 13 %    60        SUPPLEMENTAL 9 (INTERNATIONAL PARK)   PARKING
AREA     1/1/2007        18,933      $ 0.2673        $0.3341      $ 527.17     
$ 6,325.99      $ 0.3341      $ 527.17      $ 6,325.99        CPI OR 13 %    $
0.3641      $ 574.41      $ 6,892.91      $ 0.3641      $ 574.41      $ 6,892.91
             CPI OR 13 %    61                                                 
  62   18   07-0975    SUPPLEMENTAL 8 (INTERNATIONAL PARK)   DC-10 HANGAR (LAND)
    1/1/2007        552,730      $ 0.2673        $0.2673        $12,312.06     
$ 147,744.73      $ 0.2673      $ 12,312.06      $ 147,744.73        CPI OR 13
%    $ 0.2913      $ 13,416.45      $ 160,997.43      $ 0.2913      $ 13,416.45
     $ 160,997.43              CPI OR 13 %    63   18A   07-0976    BUILDING
HAVING AN AREA OF 72,378 SQ FT & OTHER IMPROVEMENTS   DC-10 HANGAR (BUILDING)  
  9/1/2012  (4)      72,378      $ 1.2600        N/A        N/A        N/A     
$ 1.2600      $ 7,599.69      $ 91,196.28        CPI OR 13 %    $ 1.3730      $
8,281.38      $ 99,376.59      $ 1.3730      $ 8,281.38      $ 99,376.59       
      CPI OR 13 %    64        CONSTRUCTED ON PARCEL 18                        
                    65   19   07-0977    SUPPLEMENTAL 8 (INTERNATIONAL PARK)  
ENGINE SHOP     1/1/2007        418,016      $ 0.2673        $0.2673       
$9,311.31      $ 111,735.68      $ 0.2673      $ 9,311.31      $ 111,735.68     
  CPI OR 13 %    $ 0.2913      $ 10,146.53      $ 121,758.37      $ 0.2913     
$ 10,146.53      $ 121,758.37              CPI OR 13 %    66                   
                                67   20   07-0978    SUPPLEMENTAL 27   WEST SIDE
OF TANG     3/1/2008        108,051      $ 0.1525        $0.1525       
$1,373.15      $ 16,477.78      $ 0.1525      $ 1,373.15      $ 16,477.78       
CPI OR 13 %    $ 0.1662      $ 1,496.32      $ 17,955.83      $ 0.1662      $
1,496.32      $ 17,955.83              CPI OR 13 %    68                       
                            69   21   07-0979    SUPPLEMENTAL 7   DEMOCRAT
VEHICLE PARKING     1/1/2007        1,812,363      $ 0.1525        $0.1906     
  $28,786.37      $ 345,436.39      $ 0.1906      $ 28,786.37      $ 345,436.39
       CPI OR 13 %    $ 0.2077      $ 31,368.50      $ 376,422.03      $ 0.2077
     $ 31,368.50      $ 376,422.03              CPI OR 13 %    70   22   07-0980
   SUPPLEMENTAL 9   DEMOCRAT VEHICLE PARKING     1/1/2007        491,127      $
0.1525        $0.1906        $7,800.73      $ 93,608.81      $ 0.1906      $
7,800.73      $ 93,608.81        CPI OR 13 %    $ 0.2077      $ 8,500.46      $
102,005.52        $0.2077      $ 8,500.46      $ 102,005.52             
CPI OR 13 %    71                                                    72   23  
07-0981    N/A   TAXIWAY SIERRA     2/1/2009        248,711      $ 0.2400       
$0.2400        $4,974.22      $ 59,690.64      $ 0.2400      $ 4,974.22      $
59,690.64        CPI OR 13 %    $ 0.2615      $ 5,420.41      $ 65,044.89      $
0.2615      $ 5,420.41      $ 65,044.89              CPI OR 13 %    73         
                                          74   24   07-0982    N/A   SORT
FACILITY     9/1/2009  (5)      292,000      $ 1.2600        $1.2600       
$30,660.00      $ 367,920.00      $ 1.2600      $ 30,660.00      $ 367,920.00   
    CPI OR 13 %    $ 1.3730      $ 33,410.20      $ 400,922.42      $ 1.3730   
  $ 33,410.20      $ 400,922.42              CPI OR 13 %    75                 
                                  76   25   07-0983    N/A   DEMOCRAT PARKING
AREA     12/15/11  (8)      36,128      $ 0.1906        N/A        N/A       
N/A      $ 0.1906      $ 573.83      $ 6,885.99        CPI OR 13 %    $ 0.2077
       $625.31      $ 7,503.67      $ 0.2077      $ 625.31      $ 7,503.67     
        CPI OR 13 %    77   26   07-0985    N/A   CORPORATE AVIATION HANGAR
(BUILDING)     7/1/2014        35,070      $ 1.4238        N/A        N/A       
N/A        N/A        N/A        N/A        CPI OR 13 %      N/A        N/A     
  N/A      $ 1.4238      $ 4,161.06      $ 49,932.67              CPI OR 13 %   
78          CORPORATE AVIATION HANGAR (LAND)     7/1/2014        161,334      $
0.0000        N/A        N/A        N/A        N/A        N/A        N/A       
N/A        N/A        N/A        N/A        N/A        N/A        N/A           
  N/A      79   27   07-0984    N/A   HANGAR 11 (BUILDING)     7/1/2014       
58,265      $ 1.4238        N/A        N/A        N/A        N/A        N/A     
  N/A        CPI OR 13 %      N/A        N/A        N/A      $ 1.4238      $
6,913.14      $ 82,957.71              CPI OR 13 %    80        N/A   HANGAR 12
(BUILDING)     7/1/2014        117,306      $ 1.4238        N/A        N/A     
  N/A        N/A        N/A        N/A        CPI OR 13 %      N/A        N/A   
    N/A      $ 1.4238      $ 13,918.36      $ 167,020.28              CPI OR 13
%    81          HANGARS 11 AND 12 (LAND)     7/1/2014        1,290,083      $
0.0000        N/A        N/A        N/A        N/A        N/A        N/A       
N/A        N/A        N/A        N/A        N/A        N/A        N/A           
  N/A      82   28   07-0986    N/A   EAST GSE RAMP     7/1/2014  (10)     
1,000,681      $ 0.1741        N/A        N/A        N/A        N/A        N/A
       N/A        CPI OR 13 %      N/A        N/A        N/A      $ 0.1741     
$ 14,518.21      $ 174,218.56              CPI OR 13 %    83   29      N/A  
COLD CHAIN STORAGE (PARKING)     4/1/2016  (11)      29,174      $ 0.2077       
N/A        N/A        N/A        N/A        N/A        N/A        N/A        N/A
       N/A        N/A            $ 0.2077      $ 504.95      $ 6,059.44       
CPI OR 13 %    84                                                    85  

Note 1:

                                                 86  

(a) Hangar 26 has been removed from Parcel 2 and, effective July 1, 2009, rent
for Parcel 2 has been reduced by $1,322.50 per month, $15,870.00 per year.

  

              Totals      $ 781,847.02      $ 9,382,164.23        $ 819,394.03
     $ 9,832,728.33        Totals      $ 819,898.98      $ 9,838,787.77       
87  

(b) As of December 14, 2010, the date of Tenant’s beneficial occupancy of the
Replacement Hangar, as defined in the Third Amendment to the Composite Lease
Agreement, the annual rent will be reduced by $44,246.00 ($3,687.17
monthly). The rent rate for the 35,000 square foot Replacement Hangar will be
$0.1906.

  

                       



--------------------------------------------------------------------------------

88  

(c) As of December 14, 2010, the date of Tenant’s benefical occupancy of
renovated Hangars 24, 25 and 27, the combined annual rent for these Hangars will
be reduced by $23,458.05 (30% of $78,193.49).

89  

Note 2: In accordance with the Second Amendment to the Composite Lease
Agreement, Parcel 10 will not be part of the demised premises between May 1,
2010, and December 31, 2011, and no rent will be payable with respect to that
Parcel during that time period.

 

                                          Exhibit A                            
              April 1, 2016                 1                 Seventh Amendment
to Composite Lease Agreement    

A

 

B

  C     D    

F

 

G

  H   P   Q   R   S   T   U   V   W   X   Y   Z   AA   AB   AC   AD   AE   AF  
AG 1   EXHIBIT A to the Composite Lease Agreement as amended by the Sixth
Amendment dated July 1, 2014                                           2        
                        3      

FEDEX

                      EFFECTIVE   2011   2012   2013   2014   2015-17   2018 4  

PARCEL

 

LEASE

             

EFFECTIVE

 

SQUARE

  DATE   EFFECTIVE
DECEMBER 2011   EFFECTIVE SEPTEMBER 2012   EFFECTIVE July 1, 2013      
EFFECTIVE July 1, 2014   Effective April 1, 2015-
December 31, 2017   EFFECTIVE July 1,
2018 5  

NUMBER

 

NUMBER

  SUPPLEMENTAL     USE
OR LOCATION    

DATE

 

FEET

  RATE   RATES   MONTHLY   ANNUAL   RATES   MONTHLY   ANNUAL   ESCALATION
(3)   RATES   MONTHLY   ANNUAL   RATES   MONTHLY   ANNUAL   RATES   MONTHLY  
ANNUAL   ESCALATION
(3)     90   Note 3: Refer to Section 2.03(a)(i) of the Composite Lease
Agreement for a further description of the rent adjustment summarized in this
column.                                           91   Note 4: The Effective
Date is subject to the operation and effect of Section 1.04(b) of the Composite
Lease Agreement. When the Effective Date occurs, the rent for Parcel 18A will be
calculated based upon a rental rate of $1.26 per square foot of building
footprint area.         92   Note 5: The Effective Date is subject to the
operation and effect of Section 1.04(b) of the Composite Lease Agreement. When
the Effective Date occurs, the rent for Parcel 24 will be calculated based upon
a rental rate of $1.26 per square foot of building footprint area.              
                                  93   Note 6: For Parcels 6, 7, and 8, the
monthly rent for each is an amount previously agreed upon by the Parties, and is
not calculated on any applicable current rate.                                  
              94   Note 7: Section 2.03(a)(i) of the Composite Lease Agreement
will govern the escalation of the rent for Parcel 6 beginning July 1, 2018.    
                                      95   Note 8: In accordance with the terms
of the 4th Amendment to the Composite Lease, rent for Parcel 25 began to accrue
March 1, 2012 at the rate of $0.1906                                         96
  Note 9: In accordance with the terms of the 5th Amendment to the Composite
Lease, rent for the unimproved property that the 5th Amendment adds to Parcels 2
and 3 will begin to accrue on November 1, 2013 at the July 1, 2013 rental rate
for unimproved property. (See Notes 3 and 7)                           97   Note
10: Rate agreed upon by the parties and as defined in the 6th Amendment to the
Composite Lease                                           98   Note 11: Parcel
29 adds the lot used for Cold Chain Storage Parking effective April 1, 2015 and
should be added.                                           99   RATE & RATE
ESCALATION   CURRENT RATES     7/1/2013                                         
  100   IMPROVED GROUND     $ 0.2383      $ 0.2597                             
              101                                                   102  
UNIMPROVED GROUND     $ 0.1906      $ 0.2077                                   
        103                                                   104              
                                   